United States Court of Appeals
                                                            Fifth Circuit
                                                         F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                                 December 22, 2006
                  FOR THE FIFTH CIRCUIT
                 ______________________
                                               Charles R. Fulbruge III
                      No. 03-41386                     Clerk
                 ______________________

                 UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                            versus

                     OHARA LINEAR LAWS,

                                    Defendant-Appellant.
   ___________________________________________________

      Appeal from the United States District Court
           for the Southern District of Texas
                 Case No. G-02-CR-8-ALL
   ___________________________________________________

                 ON PETITION FOR REHEARING

Before BARKSDALE, BENAVIDES, and DENNIS, Circuit
Judges.

PER CURIAM:*

    The petition for rehearing is GRANTED.         The panel’s

December 7, 2005 opinion is VACATED and replaced with the

following opinion.

    On April 7, 2003, defendant Ohara Linear Laws pleaded

    *
     Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not
precedent except under the limited circumstances set forth
in 5th Cir. R. 47.5.4.

                              1
guilty to one count of possession with the intent to

distribute 50 grams or more of cocaine base, pursuant to

a   plea   agreement    with    the    government.     In    the   plea

agreement, Laws waived his right to appeal his conviction

and   sentence    except   to    the   extent   that   his    sentence

represented      an   upward    departure   from     the    applicable

guidelines range calculated by the district court.

      The presentence investigation report attributed to

Laws a total of 483.95 grams of cocaine base, yielding a

guidelines range of 240 to 293 months in prison.                   Laws

filed written objections to the presentence investigation

report, but the district court adopted the guidelines

range recommended in the report and sentenced Laws to 282

months in prison.

      This court affirmed Laws’ conviction and sentence on

July 20, 2004.        On January 24, 2005, the Supreme Court

vacated our decision and remanded the case to this court

for consideration in light of United States v. Booker, 543
U.S. 220 (2005).      See Laws v. United States, 543 U.S. 1112

(2005).     This court then directed the parties to file

supplemental briefs addressing the effect of Booker.

                                   2
    Laws asserts that his sentence runs afoul of Booker

because it was based on facts—specifically, the drug

quantities   that   the   sentencing   court   attributed   to

Laws—that were neither admitted by Laws nor found by a

jury beyond a reasonable doubt.        The government argues

that Laws waived his right to appeal in his plea agreement

with the government, and that, in any event, he has not

established that the sentencing court committed plain

error.    Because we agree with the government that Laws’

appeal waiver encompasses his current claim, we must

dismiss the appeal.

    In its previous opinion in this case, this court

already rejected Laws’ challenge to the validity of his

appeal waiver.      Nothing in the Supreme Court’s Booker

decision affects that finding.    This court has repeatedly

held that an appeal waiver contained in a pre-Booker plea

agreement can apply to bar a defendant’s later Booker

claims.   See United States v. Burns, 433 F.3d 442, 445-50

(5th Cir. 2005); United States v. Bond, 414 F.3d 542, 545-

46 (5th Cir. 2005); United States v. McKinney, 406 F.3d
744, 746-47 (5th Cir. 2005).      Because Laws’ sentence of

                              3
282 months in prison falls within the guidelines range

calculated by the district court and Laws has not shown

that     the     district   court       erred   in   calculating    the

applicable guidelines range, Laws has waived his right to

appeal     his    sentence.         Accordingly,     the   appeal    is

DISMISSED.




                                    4